Citation Nr: 0918285	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-17 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran's representative has recently clarified that he 
had active service from June 1945 to November 15, 1957 and 
from November 18, 1957 to July 1958.  He was born in 1927. 

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's service-connected disabilities include 
degenerative joint disease status total knee replacement of 
the left knee, currently rated as 60 percent disabling; 
bilateral defective hearing, rated as 20 percent disabling; 
tinnitus, rated as 10 percent disabling; degenerative joint 
disease of the right knee, rated as 10 percent disabling; and 
post-operative hemorrhoidectomy, rated as noncompensably 
disabling; using the bilateral factor, his combined rating 
has been at 80 percent since March 2002 (except for a period 
when he was receiving a total rating pursuant to 38 C.F.R. 
§ 4.30 for his right knee). 

2.  The Veteran is not now working.

3.  With resolution of doubt in his favor, and 
notwithstanding any other non-service-connected problems, the 
Veteran is unable to work or obtain and retain a job by 
virtue solely of the aggregate of his service connected 
disabilities.  





CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Board 
concludes that the criteria for a total disability rating for 
compensation purposes based on individual unemployablity due 
to service-connected disabilities are met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.15, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  Given the grant herein, 
additional discussion of those procedures is unnecessary


III.  Criteria, Factual Background and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the Veteran's actual 
industrial impairment.

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2,317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
2002).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
Veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the particular 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether that Veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 
(1993).  It is also the policy of the VA, however, that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  

Where a Veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where such Veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case herein, apart from any 
non-service-connected conditions and advancing age, which 
would justify a total rating based upon unemployability.  Van 
Hoose, 4 Vet. App. at 363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
Veteran involved.

The Veteran's service-connected disabilities include 
degenerative joint disease status total knee replacement of 
the left knee, currently rated as 60 percent disabling; 
bilateral defective hearing, rated as 20 percent disabling; 
tinnitus, rated as 10 percent disabling; degenerative joint 
disease of the right knee, rated as 10 percent disabling; and 
post-operative hemorrhoidectomy, rated as noncompensably 
disabling; using the bilateral factor, his combined rating 
has been at 80 percent since March 2002 (except for a period 
when he was receiving a total rating pursuant to 38 C.F.R. 
§ 4.30 for his right knee).  Accordingly, he meets the 
schedular criteria for a TDIU.

The Veteran primarily worked for 30 years, basically since 
1960, as a security guard, except for a brief time as a self-
employed tavern operator.  He has not worked since January 1, 
1990, at which time he says his bilateral knee problems and 
his hearing deficits caused him to quit his then job.  He 
asserts that he is no longer able to do what he is trained to 
do, and is unable to get other work.

VA medical analyses have been undertaken and are of record.  
Specifically, he has been found by orthopedic examiners to be 
unable to do anything but sedentary work.  

However, given the additional significant nature of his 
hearing loss and tinnitus, it would be difficult to imagine 
just what sort of job he might conceivably obtain at this 
stage in life due in primary part to his service-connected 
disabilities.  

In sum, as to his current state of employability, the 
evidence in that regard is in balance, and the resulting 
reasonable doubt must be resolved in his favor and a TDIU is 
granted.   




ORDER

A TDIU is granted, subject to the pertinent criteria relating 
to the payment of monetary awards. 


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


